GOLDTHWAITE, J.
This matter is too clear to require illustration. The supposed injury done to the freehold of the ancestress, could only be redressed by a personal action, and the remedy, by the common law, was at end an at the death of either the disseizor ordisseizee. It was held in the case of Blakeney vs. Blakeney (6 Porter, 109,) that the action of tresspass qu-are clausum fregit, does not survive, so as to enable the *21personal representative to maintain an action for a tresspass to lands entered upon in the life time of his testator or intestate; therefore it may be conceded, that unless the heirs can recover that no remedy exists for the injury done.
This is certainly true in this case, but it is only one of many to which the maxim of actio personalis moritur cum persona, applies.
Let the judgment be reversed and the case remanded.